Patterson, J.:
This action was brought to recover for injury to the vault and walls of the plaintiff’s building, caused by alleged carelessness and negligence of the defendant’s servants while engaged in blasting rock in a trench in front of the plaintiff’s premises. The defendant was a contractor for a certain public work which he undertook to perform for the city of New York, viz., to dig a trench in Fifth avenue, and to lay therein “ forty-eight inch ” Croton water mains. His contract contemplated that blasting might be part of that work. The evidence shows that while excavating the trench in front of *181tiie plaintiff’s premises, blasting was done from time to time without injury to such premises, but that when the damage complained of was caused there was a very heavy blast, much greater than had previously occurred, and its effect was such as seriously to injure the property. There was testimony of a qualified expert to the effect that, to produce the damage caused by this particular blast, there must have been negligence or carelessness of those who conducted or were in charge of that part of the work. The complaint was dismissed on the ground that there was not sufficient proof of negligence. We are of the opinion that there was enough evidence to go to the jury on that subject.
Much blasting had taken place in the trench in front of the plaintiff’s building before the “ big blast,” as it was called, was discharged. No injury was caused by any of that previous blasting. It was proven that blasting could have been controlled so as to prevent injury to property. It was a fair inference that the excessive size of the blast was the cause of the damage. The concussion from the blast was so great as to force out part of a wall, and water flowed through the wall into the toilet rooms of the building and large marble slabs were forced out of place. Considering the harmless character of the previous blasts and the effects of the large one in connection with the evidence that the size of the blast affects the resulting shock, and that as the size is decreased the shock is also diminished, it is a fair inference that the blast complained of was of greater size than was consistent with safety to neighboring property.
It is urged, however, that there was no evidence to go to the jury that the blasting was done by the defendant, the contractor or his servants. There is no proof of any eye witnesses of that fact, nor is there direct evidence of any person who, from observation or knowledge, testified blasting was done upon adjacent property by the defendant or his servants, but we must take into consideration all the inferences that are fairly deducidle from the evidence. No other excavation was being made in the streets in front of or near the plaintiff’s premises than in the progress of the work being performed by the defendant. There was no other trench ; there was no other blasting. The defendant was the contractor for this work. There is no proof nor any suggestion that there was a sub-contractor, *182and the inference is irresistible that the blasting could not have been done by any other persons than those who were engaged on the work in the trench.
We think, therefore, that the cause was improperly taken from the jury, and that the evidence, with the inferences fairly deducible from it, entitled the plaintiff to go to the jury upon a prima facie case.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Van Brunt, P. J., and Rumsey, J., concurred; Ingraham and O’Brien, JJ., dissented.